         Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724


 THIS DOCUMENT RELATES TO:                              HON. CYNTHIA M. RUFE

 ALL ACTIONS



REPLY IN SUPPORT OF CERTAIN DEFENDANTS’ MOTION FOR CLARIFICATION
   REGARDING THE COURT’S JULY 14, 2020 MEMORANDUM AND ORDER
                     ON BELLWETHER SELECTION

         Indirect Reseller Plaintiffs’ (“IRPs”), joined by all other plaintiffs (collectively

“Plaintiffs”), fail to offer a single substantive reason to explain why they should be excused from

the bellwether process. Nor do they address undersigned Defendants’ arguments about why it

was correct for the Court to have included them as bellwethers. See Pls.’ Opp’n at 1-2 (ECF No.

1481).

         Plaintiffs fail to address the plain terms of the Court’s July 14, 2020 Memorandum and

Order, which sensibly included all three categories of putative class plaintiffs in the Court’s

selected bellwether cases. See ECF No. 1442 at 2, 3 (defining the term “Private Plaintiffs” to

include “indirect reseller plaintiffs” and requiring “Plaintiffs” to prove that they can meet the

standards for class certification under Rule 23); ECF No. 1443 (ordering bellwethers to include

“Private Plaintiffs’” class-action complaints for Clobetasol, Clomipramine, and Pravastatin).

         Plaintiffs also fail to respond to every other argument set forth in Defendants’ Motion for

Clarification—namely, that including the IRPs in the bellwether cases is consistent with the
        Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 2 of 8




Court’s purpose in selecting bellwether cases, consistent with the purpose of consolidating the

IRPs’ complaints in the MDL, and otherwise required as a matter of fundamental fairness. See

Defs.’ Mot. for Clarification (ECF No. 1479) at 2-3 (addressing substantive, fairness, and

efficiency concerns).

        Indeed, as is made clear from Plaintiffs’ response to Defendants’ Motion for

Clarification, which claims that the Court did not mean what it said in approving the general

approach outlined in Special Master Marion’s Report and Recommendation, there is no

principled reason to exclude the IRPs from the bellwether cases.1 For these reasons and the

reasons stated in Defendants’ Motion, Defendants respectfully request that the Court confirm

that the IRPs’ class-action complaints for Clobetasol, Clomipramine, and Pravastatin are

included among the bellwether cases.




1
         Plaintiffs suggest that Defendants agreed in a submission to the Special Master that the IRP cases should
not be included among the bellwether cases. See Opp’n at 2 (quoting ECF No. 1333 at 15 n.6). Plaintiffs are wrong.
Defendants suggested that the IRPs’ overarching conspiracy complaint would not be suitable for inclusion with
Defendants’ proposed Heritage-centric bellwethers given its broader scope, not that IRPs should be omitted from the
individual product bellwethers. Indeed, Plaintiffs acknowledge, as they must, that Defendants have consistently
maintained that it “makes no sense” to omit the IRPs from individual product bellwethers. See Opp’n at 2 (quoting
ECF No. 1353 at 14 n.14).


                                                        2
       Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 3 of 8




Date: August 13, 2020                           Respectfully submitted,

/s/ Sheron Korpus                               /s/ James W. Matthews
Sheron Korpus                                   James W. Matthews
Seth A. Moskowitz                               Katy E. Koski
KASOWITZ BENSON TORRES LLP                      John F. Nagle
1633 Broadway                                   FOLEY & LARDNER LLP
New York, New York 10019                        111 Huntington Avenue
Tel: (212) 506-1700                             Boston, Massachusetts 02199
Fax: (212) 506-1800                             Tel: (617) 342-4000
skorpus@kasowitz.com                            Fax: (617) 342-4001
smoskowitz@kasowitz.com                         jmatthews@foley.com
                                                kkoski@foley.com
Counsel for Actavis Holdco U.S., Inc. and       jnagle@foley.com
Actavis Pharma, Inc.
                                                James T. McKeown
                                                Elizabeth A. N. Haas
 /s/ Raymond A. Jacobsen, Jr.                   Kate E. Gehl
 Raymond A. Jacobsen, Jr.                       FOLEY & LARDNER LLP
 Paul M. Thompson                               777 E. Wisconsin Avenue
 Lisa A. Peterson                               Milwaukee, WI 53202
 MCDERMOTT WILL & EMERY LLP                     Tel: (414) 271-2400
 500 N. Capitol St., NW                         Fax: (414) 297-4900
 Washington, D.C. 20001                         jmckeown@foley.com
 202-756-8000                                   ehaas@foley.com
 rayjacobsen@mwe.com                            kgehl@foley.com
 pthompson@mwe.com
lpeterson@mwe.com                               Steven F. Cherry
                                                April N. Williams
Nicole L. Castle                                Claire Bergeron
MCDERMOTT WILL & EMERY LLP                      WILMER CUTLER PICKERING
340 Madison Ave.                                HALE AND DORR LLP
New York, NY 10173                              1875 Pennsylvania Avenue, NW
212-547-5400                                    Washington, D.C. 20006
ncastle@mwe.com                                 Tel: (202) 663-6000
                                                Fax: (202) 663-6363
Counsel for Amneal Pharmaceuticals, Inc.        steven.cherry@wilmerhale.com
and Amneal Pharmaceuticals LLC                  april.williams@wilmerhale.com
                                                claire.bergeron@wilmerhale.com




                                            3
       Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 4 of 8




Terry M. Henry                                    Wendy West Feinstein
Melanie S. Carter                                 MORGAN, LEWIS & BOCKIUS LLP
BLANK ROME LLP                                    One Oxford Centre
One Logan Square                                  Thirty-Second Floor
130 North 18th Street                             Pittsburgh, PA 15219-6401
Philadelphia, PA 19103                            Telephone: +1.412.560.7455
Tel: (215) 569-5644                               Facsimile: +1.412.560.7001
Fax: (215) 832-5644                               wendy.feinstein@morganlewis.com

Counsel for Defendant Apotex Corp.                Counsel for Defendant
                                                  Glenmark Pharmaceuticals Inc., USA

/s/ Brian T. Feeney
Brian T. Feeney                                   /s/ Leiv Blad
GREENBERG TRAURIG, LLP                            Leiv Blad
1717 Arch Street Suite 400 Philadelphia, PA       Zarema Jaramillo
19103 Tel.: (215) 988-7812 Fax: (215) 717-        Ario Fazli
5265 feeneyb@gtlaw.com                            LOWENSTEIN SANDLER LLP
                                                  2200 Pennsylvania Avenue
Roger B. Kaplan                                   Washington, DC 20037
GREENBERG TRAURIG, LLP                            Tel.: (202) 753-3800
500 Campus Drive, Suite 400                       Fax: (202) 753-3838
Florham Park, NJ 07932-0677                       lblad@lowenstein.com
Tel.: (973) 360-7957                              zjaramillo@lowenstein.com
Fax: (973) 295-1257 kaplanr@gtlaw.com             afazli@lowenstein.com

Counsel for Dr. Reddy's Laboratories, Inc.        Attorneys for Lupin Pharmaceuticals, Inc.


/s/ Steven A. Reed                                /s/ Brian J. Smith
Steven A. Reed                                    Michael Martinez
R. Brendan Fee                                    Steven Kowal
Melina R. DiMattio                                Lauren Norris Donahue
MORGAN, LEWIS & BOCKIUS LLP                       Brian J. Smith
1701 Market Street                                K&L GATES LLP
Philadelphia, PA 19103                            70 W. Madison St., Suite 3300
Telephone: +1.215.963.5000                        Chicago, IL 60602
Facsimile: +1.215.963.5001                        Tel.: (312) 372-1121
steven.reed@morganlewis.com                       Fax: (312) 827-8000
brendan.fee@morganlewis.com                       michael.martinez@klgates.com
melina.dimattio@morganlewis.com                   steven.kowal@klgates.com
                                                  lauren.donahue@klgates.com
                                                  brian.j.smith@klgates.com

                                                  Counsel for Mayne Pharma Inc.




                                              4
       Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 5 of 8




/s/ Chul Pak                                   /s/ John E. Schmidtlein
Chul Pak                                       John E. Schmidtlein
WILSON SONSINI GOODRICH &                      Sarah F. Kirkpatrick
ROSATI, PC                                     WILLIAMS & CONNOLLY LLP
1301 Avenue of the Americas 40th Floor         725 Twelfth Street, N.W.
New York, New York 10019                       Washington, D.C. 20005
Tel: (212) 497-7726                            Phone: (202) 434-5000
Fax: (212) 999-5899                            Fax: (202) 434-5029
cpak@wsgr.com                                  jschmidtlein@wc.com
                                               skirkpatrick@wc.com
Seth C. Silber
Jeffrey C. Bank                                Attorneys for Par Pharmaceutical, Inc.
WILSON SONSINI GOODRICH &
ROSATI, PC
1700 K Street, NW Fifth Floor                  /s/ Erik T. Koons
Washington, DC 20006                           John M. Taladay
Tel: (202) 973-8824                            Erik T. Koons
Fax: (202) 973-8899                            Stacy L. Turner
ssilber@wsgr.com                               Christopher P. Wilson
jbank@wsgr.com                                 BAKER BOTTS LLP
                                               700 K Street NW
Adam K. Levin                                  Washington, DC 20001
Benjamin F. Holt                               Telephone: (202) 639-7700
Justin W. Bernick                              Facsimile: (202) 639-7890
HOGAN LOVELLS US LLP                           john.taladay@bakerbotts.com
555 Thirteenth Street, NW                      erik.koons@bakerbotts.com
Washington, D.C. 20004                         stacy.turner@bakerbotts.com
Tel: (202) 637-5600                            christopher.wilson@bakerbotts.com
Fax: (202) 637-5910
adam.levin@hoganlovells.com                    Lauri A. Kavulich
benjamin.holt@hoganlovells.com                 Ann E. Lemmo
justin.bernick@hoganlovells.com                CLARK HILL PLC
                                               2001 Market St, Suite 2620
Counsel for Defendants Mylan Inc,. Mylan       Philadelphia, PA 19103
Pharmaceuticals, Inc., UDL Laboratories,       Telephone: (215) 640-8500
Inc., and Mylan N.V                            Facsimile: (215) 640-8501
                                               lkavulich@clarkhill.com
                                               alemmo@clarkhill.com




                                           5
       Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 6 of 8




Lindsay S. Fouse                                  /s/ Ilana H. Eisenstein
CLARK HILL PLC                                    DLA PIPER LLP (US)
301 Grant St, 14th Floor                          Ilana H. Eisenstein
Pittsburgh, PA 15219                              Ben C. Fabens-Lassen
Telephone: (412) 394-7711                         1650 Market Street, Suite 5000
Facsimile: (412) 394-2555                         Philadelphia, PA 19103
lfouse@clarkhill.com                              Tel: (215) 656-3300
                                                  ilana.eisenstein@dlapiper.com
Counsel for Defendants Sun Pharmaceutical         ben.fabens-lassen@dlapiper.com
Industries, Inc., Mutual Pharmaceutical
Company, Taro Pharmaceutical Industries,          Edward S. Scheideman
Ltd., and Taro Pharmaceuticals U.S.A., Inc.       DLA PIPER LLP (US)
                                                  500 Eighth Street, NW
                                                  Washington, D.C. 20004
/s/ J. Clayton Everett, Jr.                       Tel: (202) 799-4000
Scott A. Stempel                                  edward.scheideman@dlapiper.com
J. Clayton Everett, Jr.
Tracey F. Milich                                  Counsel for Pfizer Inc. and Greenstone LLC
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004                            /s/ Saul P. Morgenstern
Phone: (202) 739-3000                             Saul P. Morgenstern
Fax: (202) 739-3001                               Margaret A. Rogers
scott.stempel@morganlewis.com                     ARNOLD & PORTER
clay.everett@morganlewis.com                        KAYE SCHOLER LLP
tracey.milich@morganlewis.com                     250 W. 55th Street
                                                  New York, NY 10019
Harvey Bartle IV                                  Tel: (212) 836-8000
Francis A. DeSimone                               Fax: (212) 836-8689
MORGAN, LEWIS & BOCKIUS LLP                       saul.morgenstern@arnoldporter.com
1701 Market Street                                margaret.rogers@arnoldporter.com
Philadelphia, PA 19103
Phone: (215) 963-5000                             Laura S. Shores
Fax: (215) 963-5001                               ARNOLD & PORTER
harvey.bartle@morganlewis.com                       KAYE SCHOLER LLP
frank.desimone@morganlewis.com                    601 Massachusetts Avenue
                                                  Washington, DC 20001
Counsel for Defendant Perrigo New York,           Tel: (202) 942-5000
Inc.                                              Fax: (202) 942-5999
                                                  laura.shores@arnoldporter.com

                                                  Counsel for Sandoz and Fougera
                                                  Pharmaceuticals, Inc.




                                              6
      Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 7 of 8




/s/ J. Gordon Cooney, Jr.                /s/ Jason R. Parish
J. Gordon Cooney, Jr.                    Jason R. Parish
John J. Pease, III                       Martin J. Amundson
Alison Tanchyk                           BUCHANAN INGERSOLL & ROONEY
William T. McEnroe                       PC
MORGAN, LEWIS & BOCKIUS LLP              1700 K Street, NW
1701 Market Street                       Washington, D.C. 20006
Philadelphia, PA 19103                   Telephone: (202) 452-7900
Tel: (215) 963-5000                      jason.parish@bipc.com
Fax: (215) 963-5001                      martin.amundson@bipc.com
jgcooney@morganlewis.com
john.pease@morganlewis.com               Bradley Kitlowski
alison.tanchyk@morganlewis.com           BUCHANAN INGERSOLL & ROONEY
william.mcenroe@morganlewis.com          PC
                                         Union Trust Building
Amanda B. Robinson                       501 Grant Street
MORGAN, LEWIS & BOCKIUS LLP              Pittsburgh, PA 15219
1111 Pennsylvania Avenue, NW             Telephone: (412) 562-8800
Washington, D.C. 20004                   bradley.kitlowski@bipc.com
Tel: (202) 739-3000
Fax: (202) 739-3001                      Counsel for Defendant Zydus
amanda.robinson@morganlewis.com          Pharmaceuticals (USA) Inc.

Counsel for Defendant Teva
Pharmaceuticals USA, Inc.


/s/ Damon W. Suden
William A. Escobar
Damon W. Suden
Clifford Katz
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, NY 10178

Counsel for Wockhardt USA LLC and
Morton Grove Pharmaceuticals, Inc.




                                     7
       Case 2:16-md-02724-CMR Document 1487 Filed 08/13/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, I caused a copy of the foregoing Reply in

Support of Motion for Clarification Regarding the Court’s July 14, 2020 Memorandum and

Order on Bellwether Selection to be served on counsel of record via the Court’s CM/ECF

system.

                                                    /s/ William T. McEnroe
                                                    William T. McEnroe

                                                    Counsel for Defendant Teva
                                                    Pharmaceuticals USA, Inc.
